DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.         The present office action is made in response to the amendment filed by applicant on 3/10/2022. It is noted that in the amendment, applicant has made changes to the claims. There is not any change being made to the drawings and the specification.
3.	Regarding to the claims, applicant has amended claims 1, 9-10, 16 and 18 and canceled claim 15. There is not any claim being added to the application. As amended, the pending claims are claims 1-5, 9-11, 14 and 16-19. Note that claims 6-8, 12-13 and 20 were canceled in the amendment filed by applicant on 11/1/2021. 
Response to Arguments
4.         The amendments to the claims as provided in the amendment of 3/10/20221 and applicant's arguments provided in the mentioned amendment, pages 9-11, have been fully considered and yielded the following conclusions.
A) Regarding to the rejections of claim 16 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendment of 3/10/2022, and applicant’s arguments provided in the mentioned amendment, pages 6-9, have been fully considered but they are not persuasive for the following reasons:

Second, applicant is respectfully invited to review the specification, paragraphs [0020]-[0039], in which the specification disclose a riser having an upper platform and a lower platform wherein the upper platform has an upper platform connector for connect to an optical instrument and a lower platform having a lower platform connector for connecting to an optical instrument and a stand, see figure 3 and paragraph [0029], for example, which discloses riser (315) having an upper platform (305) and a lower platform (320) wherein the upper platform (305) has an upper platform connector (310) for connect to an optical instrument (3300, and the lower platform (320) having a lower platform connector (325) for connecting to an optical instrument (335) and a stand (340).
With the teaching as provided in the specification then the disclosure does not disclose that both the first and second connectors are connectable to an optical instrument as claimed. The examiner is of opinion that the feature thereof “a first and second connector which are connectable to an optical instrument” appeared on lines 1-2 of claim 16 should be changed to -- a first and second connectors which each is connectable to an optical instrument--.
B) Regarding to the rejections of claim 17 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as set forth in the office action of 12/10/2021, applicant’s arguments 
However, claim 17 is still rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because it depends upon claim 16 which claim is subjected to a rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. See element A) above.
C) Regarding to the rejections of claim 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendment of 3/10/2022, and applicant’s arguments provided in the mentioned amendment, pages 6-7, have been fully considered and are persuasive, thus the rejection of claims 9-10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as set forth in the office action of 12/10/2021, is now withdrawn.
D) Regarding to the objection of claim 15 under 37 CFR 1.75 as being a substantial duplicate of claim 11, as set forth in the office action of 12/10/2021, the cancelation of claim 15 as provided in the amendment of 3/10/2022 is sufficient to overcome the objection of the claim under 37 CFR 1.75.
E) Regarding to the rejection of claims 1-5 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Gaber (US Patent No.  7,369,302) as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendment of 3/10/2022, and applicant’s arguments provided in the mentioned amendment, pages 10-12, have been fully considered and are persuasive, thus the rejection of claims 1-5 and 10 under 35 U.S.C. 102(a)(1) as being 
F) Regarding to the rejection of claims 11, 14-15 and 18, now applied to claims 11, 14 and 18, under 35 U.S.C. 102(a)(1) as being anticipated by Gaber (US Patent No.  7,369,302), and the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Gaber in view of Morley (US Patent No. 5,903,996), as set forth in the office action of 12/10/2021, the amendments to the claims as provided in the amendment of 3/10/2022, and applicant’s arguments provided in the mentioned amendment, pages 10-13, have been fully considered but are not persuasive, thus the rejection of claims 11, 14 and 18, under 35 U.S.C. 102(a)(1) as being anticipated by Gaber (US Patent No. 7,369,302), and the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Gaber in view of Morley (US Patent No. 5,903,996), as set forth in the office action of 12/10/2021 are repeated in the present office action.
Applicant has argued that the art of Gaber does not disclose the features of a first platform connecting to the riser that extends substantially horizontally from the vertical plane of the device and a second platform connecting to the riser that extends substantially horizontally from the vertical plane of the device, see amendment in pages 10-11. Applicant is of opinion that the plate 36 as provided by Gaber is not a platform which allows an attachment to an optical instrument as disclosed in the present specification, see amendment in page 11. The examiner respectfully disagree with the applicant’s opinion and respectfully invite the applicant to review the claimed language of the all features recited in the claim. In particular, there is not any specific limitation regarding to the structure of the so-called “platform” which “allows attachment of an optical instrument” being recited/provided in the claim. Applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Regarding to the rejection of claim 19 under 35 U.S.C. 103 as being unpatentable over Gaber in view of Morley (US Patent No. 5,903,996), applicant has also argued that the art of Morley does not disclose the features of present claim 19 and does not disclose the features of present claim 11, see amendment in page 12. The examiner respectfully disagree and respectfully invited the applicant to review the rejection of claim 19 as set forth in the office action of 12/10/2021.
In particular, the art of Morley is used as a secondary reference in combination with the primary reference, the art of Gaber, in a rejection of claim 19 under 35 U.S.C. 103 in which Morley discloses that a scope for viewing and observation purposes wherein the scope is supported by a rifle or a tripod. In particular, Morley discloses a scope for viewing an object and teaches that the scope is supported by a rifle or a tripod, see column 5. Regarding to the structure of the rise, such structure is disclosed in the primary reference, the art of Gaber. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize a tripod instead of a rifle for supporting the device provided by Gaber as suggested by Morley for the purpose of providing a user to use the device of Gaber for viewing and observation purposes.
Claim Rejections - 35 USC § 112
5.         The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.         Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.
a) Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In particular, the claim is rejected because the disclosure, as originally filed, does not support for the feature thereof “a first and second connector (connectors?) which are connectable to an optical instrument” as recited in the claim 16 on lines 1-2.
b) The remaining claim is dependent upon the rejected base claim and thus inherit the deficiency thereof.
7.         Claims 16-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons.

In particular, the claim is rejected because the disclosure does not support for the feature thereof “a first and second connector (connectors?) which are connectable to an optical instrument” as recited in the claim 16 on lines 1-2.
b) The remaining claim is dependent upon the rejected base claim and thus inherit the deficiency thereof.
Claim Rejections - 35 USC § 102
8.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.       The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10.         Claims 11, 14 and 18, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaber (US Patent No. 7,369,302, of record).
Gaber discloses an optical apparatus having a device for coupling two optical assemblies. 
Regarding to present claim 11, the device as described in columns 6-9 and shown in figures 3-4 comprises the following features:

b) a set of risers (30a, 30b, 32a, 32b) each comprises an upper riser (30a1, 30b1, 32a1, 32b1) and a lower riser (30a2, 30b2, 32a2, 32b2) wherein each riser has a width defining a vertical plane of the device along a width of each riser, see figs. 3;
b) a first platform (36) disposed on a first side, i.e., a top/upper side, of each riser (30a, 30b, 32a, 32b) at a first position, i.e., a top/upper end position, on the riser wherein the first platform (36) has a thickness extending in a horizontal direction with respect to the vertical plane defined by the width of each risers, see fig. 4;
c) a second platform (26) disposed on a second side, i.e., the bottom/lower side, of each riser (30a, 30b, 32a, 32b) at a second position, i.e., a bottom/lower end position, on the riser wherein the second platform (26) has a thickness extending in a horizontal direction with respect to the vertical plane defined by the width of each risers, see fig. 4;
d) an upper end of each upper riser (30a1, 30b1, 32a1, 32b1) is connected to the first platform (36) and a lower end of each lower riser (30a2, 30b2, 32a2, 32b2) is connected to the second platform (26);
e) the first platform (36) and the second platform (26) are indexed or indexable to align a field of view for two discrete optical instruments, i.e., the sight scope (23) and the image intensifier tube (25); and
e) each of the lower riser (30a2, 30b2, 32a2, 32b2) is connected to its correspond upper riser (30a1, 30b1, 32a1, 32b1) via a pivot axle/point.
Regarding to the feature that the angle between the upper riser and the lower riser is adjustable as recited in present claim 14, it is note that the lower riser (30a2, 30b2, 32a2, 32b2) 
Regarding to the features related to the connectors as recited in present claim 18, the device provided by Gaber comprises a connector which is understood is a hole or recess disposed on the first platform (36) for receiving the pin (37, 39) which is used to attached the upper riser (30a1, 30b1, 32a1, 32a2) to the first platform (36), and a connector which is understood is a hole or recess disposed on the second platform (26) for receiving the pin which is used to attached the lower riser (30a2, 30b2, 32a2, 32a2) to the second platform (26), see figs. 3.
Claim Rejections - 35 USC § 103
11.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
12.       Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gaber in view of Morley (US Patent No. 5,903,996).
It is noted that the device disclosed by Gaber is supported by a stand in the form of a rifle, see column 6. Gaber does not disclose that the device is supported by a stand in the form of a tripod as claimed in present claim 19. However, the use of an optical scope for viewing and observation purposes wherein the scope is supported by a rifle or a tripod is known to one skilled in the art as can be seen in the device provided by Morley. In particular, Morley discloses a scope for viewing an object and teaches that the scope is supported by a rifle or a tripod, see column 5. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to utilize a tripod instead of a rifle for supporting the device provided by .
Allowable Subject Matter
13.	Claims 1-5 and 9-10 are allowed.
14.	The following is a statement of reasons for the indication of allowable subject matter:  
The device having a riser for alignment two discrete optical instruments as recited in the present independent claim 1 is allowable with respect to the prior art, in particular, the US Patent Nos. 7,369,302; 7,661,221 and 9,335,536 by the limitations related to the structure of the riser. It is noted that while a riser having an upper section and a lower section which each section is connected to an optical instrument is disclosed in the art as can be seen in the each of mentioned Patents; however, each does not disclose a riser having two sections which comprises all features thereof “a riser having a width … the upper riser” as recited in the claim on lines 2-12.
Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
16.       Each of the US Patent No. 5,128,807 and US Publication No. 2016/0124210 is cited as of interest in that each discloses a device for connecting two discrete optical instruments.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872